People v Lewis (2022 NY Slip Op 02498)





People v Lewis


2022 NY Slip Op 02498


Decided on April 14, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 14, 2022

Before: Acosta, P.J., Kern, González, Shulman, JJ. 


Ind. No. 411/18 Appeal No. 15729 Case No. 2019-1517 

[*1]The People of the State of New York, Respondent,
vAlexander Lewis, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David J. Klem of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Alexander Michaels of counsel), for respondent.

Judgment, Supreme Court, New York County (Gilbert C. Hong, J.), rendered October 30, 2018, convicting defendant, after a jury trial, of robbery in the third degree, menacing in the second degree and petit larceny, and sentencing him, as a second felony offender, to an aggregate term of three to six years, unanimously affirmed.
We reject defendant's claim that his robbery conviction was against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The element of force was established by surveillance footage showing that defendant, after stealing a phone from a store, pushed off an employee in an attempt to overcome the employee's resistance to defendant's retention of the stolen property (see People v Authers, 134 AD3d 526, 527 [1st Dept 2015], lv denied 27 NY3d 1991 [2016]; People v Gonzalez, 60 AD3d 447, 448 [1st Dept 2009], lv denied 12 NY3d 915 [2009]), and not merely to escape.
Defendant's excessive sentence argument is moot because he has satisfied the prison and parole components of his sentence.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 14, 2022